United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 25, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-20392
                         Summary Calendar



JAMES B. WHITLEY,

                                    Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                          (03-CV-5097)
                      --------------------

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     James B. Whitley, Texas prisoner #539160, seeks a

certificate of appealability (COA) to appeal from the dismissal

of his habeas corpus application.   Whitley contends that he was

deprived of due process because his good-conduct time credits and

street-time credits were forfeited upon the revocation of his

parole.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             O R D E R
                           No. 04-20392
                                -2-

     To obtain a COA, Whitley must make “a substantial showing of

the denial of a constitutional right.”    28 U.S.C. § 2253(c)(2).

Whitley “must demonstrate that reasonable jurists would find

the district court’s assessment of the constitutional claims

debatable or wrong.”   Slack v. McDaniel, 529 U.S. 473, 484

(2000).   “The COA determination under § 2253(c) requires an

overview of the claims in the habeas petition and a general

assessment of their merits.”    Miller-El v. Cockrell, 537 U.S.
322, 336 (2003).

     Regarding his good-conduct time credits, Whitley has not

made the showing required to obtain a COA.     See Munguia v. United

States Parole Comm’n, 871 F.2d 517, 521 (5th Cir. 1989).     As to

Whitley’s contention that he was deprived of due process because

he was deprived of good-conduct time credits, his COA request is

DENIED.

     Before September 2001, Texas law allowed the Board of

Pardons and Paroles to disregard the street time a prisoner

accumulated while on release.   TEX. GOV’T CODE ANN. § 508.283(c)

(Vernon 1998).   Prisoners had no liberty interest in retention of

street time upon revocation of release status.     See Thompson v.

Cockrell, 263 F.3d 423, 426 (5th Cir. 2001).    However, it is

possible that amendments to the relevant statute have created a

protected liberty interest in retention of street time by some

prisoners whose release was revoked after September 1, 2001.

TEX. GOV’T CODE ANN. § 508.283(c)(Vernon supp. 2004); see Olim v.
                              O R D E R
                            No. 04-20392
                                 -3-

Wakinekona, 461 U.S. 238, 249 (1983); Ex parte Spann, 132 S.W.3d
390 (Tex. Crim. App. 2004).

     The record in Whitley’s case does not indicate when he began

serving his sentence, when he was released, when his release was

revoked, or how much time was remaining on his sentence.         Nor

does the record provide details about his convictions

demonstrating that Whitley’s convictions render him eligible for

release on mandatory supervision and therefore possibly eligible

to retain his street-time credits.    See TEX. GOV’T CODE ANN.

§ 508.149(a)(Vernon supp. 2004).    Nor does the record indicate

details about any state-court disposition of Whitley’s street-

time contention.    Moreover, the respondent did not participate in

the district-court proceeding.

     Because Whitley conceivably has a protected liberty interest

in retaining his street-time credits, his request for a COA is

GRANTED regarding his contention that he was deprived of street-

time credits without due process.    Because the record does not

provide a sufficient factual basis for determination of Whitley’s

street-time contention, and because the district court has not

addressed whether § 508.283(c) creates a liberty interest, the

judgment is VACATED AND REMANDED regarding the street-time

contention only, for proceedings consistent with this order.           We

express no opinion on the ultimate outcome of the proceedings.

     COA DENIED IN PART; COA GRANTED IN PART; VACATED AND

REMANDED IN PART.